 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7 GABRIEL ECKARD,

 8                                 Plaintiff,               Case No. 2:18-cv-001260-TSZ-BAT

 9          v.                                              ORDER GRANTING IN PART
                                                            PLAINTIFF’S MOTION TO
10 BREANNE CARAWAY, et al.,                                 EXTEND TIME TO RESPOND

11                                Defendants.

12
            On December 27, 2018 defendants filed a motion to dismiss. Dkt. 16. Plaintiff’s response
13
     was due January 21, 2019. On January 17, 2019, plaintiff moved for a 30 day extension to file a
14
     response, based upon the conditions of his incarceration. Dkt. 18.
15
            Since filing this action in August, 2018, plaintiff has filed two additional civil rights
16
     complaints, one in December (C18-1810-RSM) and another on January 23, 2019 (C19-104
17
     RSM). In the present action, plaintiff alleges defendants failed to deliver a newspaper to him.
18
     Defendants move to dismiss on the grounds plaintiff failed to exhaust his administrative
19
     remedies, and none of the defendants personally took any action to deprive plaintiff of a
20
     newspaper. Given plaintiff’s demonstrated ability to continue to file civil law suits and the lack
21
     of complexity of the current law suit the court grants a limited extension and ORDERS:
22
            1.      The Court GRANTS plaintiff’s motion for extension in part. Dkt. 18. Plaintiff’s
23


     ORDER GRANTING IN PART PLAINTIFF’S MOTION TO EXTEND
     TIME TO RESPOND - 1
 1 response to defendants’ motion to dismiss is due no later than February 5, 2019. No further

 2 extensions will be granted.

 3         2.      The clerk shall renote defendants’ motion to dismiss (Dkt. 16) for February 8,

 4 2019 as ready for the Court’s resolution.

 5         3.      The clerk shall provide plaintiff a copy of this order.

 6         DATED this 25th day of January, 2019.

 7

 8

 9
                                                          A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING IN PART PLAINTIFF’S MOTION TO EXTEND
     TIME TO RESPOND - 2
